 368324 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beBritwill Investments II, Inc. d/b/a Pleasant ManorLiving Center and United Food and Commer-cial Workers Union, Local 1000. Case 16ŒCAŒ18085September 17, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 26, 1997, Administrative Law Judge D.Randall Frye issued the attached bench decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge™s rulings,
findings,1and conclusions, and to adopt the rec-ommended Order.In its exceptions, the Respondent contends, interalia, that the judge erred in finding that it violated Sec-
tion 8(a)(1) of the Act by interrogating employee
Tonya Benson. For the reasons set forth below, we
find no merit in the Respondent™s contention.According to Benson™s credited testimony, the Re-spondent™s administrator, Eric Feinman, came to her
work area during the preelection period and asked her
how she felt about the Union. Benson replied that it
was none of his business. Feinman told Benson that he
did not think she should vote for the Union.On another occasion, the Respondent™s director ofnursing, Linda Hale, approached Benson in the break
area and said, ‚‚Well, I know ... we™re not supposed

to talk about this, but how are you going to vote?™™
Benson replied that it was none of Hale™s business,
and the conversation ended.Under all the circumstances, we find that the Re-spondent™s repeated questioning of Benson had a rea-
sonable tendency to interfere with, restrain, or coerce
her in the exercise of her Section 7 rights. There is no
evidence or even a contention that Benson was an
open and active union supporter. Although the interro-
gations did not take place in a supervisor™s office, the
questioners were the Respondent™s two highest man-
agement officials. In addition, on both occasions, it
was the Respondent, not the employee, who introduced
the topic of the Union. Further, the Respondent was
seeking particularized and sensitive information, i.e.,
how Benson intended to vote, even acknowledging on
one occasion an awareness of the inquiry™s impropri-
ety. Accordingly, we conclude that the Respondent™sprobing attempts to find out the sympathies of an em-ployee who had not disclosed her attitude toward the
Union were coercive and, therefore, a violation of Sec-
tion 8(a)(1).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Britwill Investments II,
Inc. d/b/a Pleasant Manor Living Center, Waxahachie,
Texas, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.Elizabeth Kilpatrick, Esq., for the General Counsel.J. Trent Scofield, Esq. (Johnston, Barton, Proctor & Powell),of Birmingham, Alabama, for the Respondent.BENCH DECISIONSTATEMENTOFTHE
CASED. RANDALLFRYE, Administrative Law Judge. This casewas tried before me on February 12, 1997, in Fort Worth,
Texas. At the conclusion of the evidentiary part of the trial,
counsel for the General Counsel and counsel for Respondent
presented oral argument. Thereafter, I issued a decision from
the bench pursuant to Section 102.35 of the Board™s Rules
and Regulations, which set forth my findings of fact and
conclusions of law. Subsequent to the completion of the trial,
I received and reviewed the transcript of the proceeding. Pur-
suant to Section 102.45 of the Board™s Rules and Regula-
tions, I certify the accuracy of, and attached as ‚‚Appendix
A,™™ pages 121Œ128 of the transcript, as corrected, which em-
bodies my decision.CONCLUSIONSOF
LAWIn the complaint, the General Counsel alleged the Re-spondent violated the Act by unlawfully interrogating em-
ployees on four different occasions and by unlawfully prom-
ising monetary benefits to an employee. I found the Re-
spondent violated the Act with respect to two of the alleged
unlawful interrogations as well as the unlawful promise of
monetary benefit. I have also found the evidence insufficient
to establish that the Respondent violated the Act with respect
to the two alleged unlawful interrogations set forth in the
complaint at paragraphs 7(a)(2) and (3).THEREMEDYHaving found the Respondent has engaged in certain un-fair labor practices, it must be ordered to cease and desisttherefrom and to take certain affirmative action designed to
effectuate the purposes and policies of the Act, including the
posting of a notice to employees, attached hereto as ‚‚Appen-
dix B.™™On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00368Fmt 0610Sfmt 0610D:\NLRB\324.048APPS10PsN: APPS10
 369PLEASANT MANOR LIVING CENTERadopted by the Board and all objections to them shall be deemedwaived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™ORDERThe Respondent, Britwill Investments, Inc. d/b/a PleasantManor Living Center, Waxahachie, Texas, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating employees about their activities for, andon behalf of, United Food and Commercial Workers Union,
Local 1000, or any other labor organization.(b) Promising an employee a monetary benefit to stophelping a union supporter.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post at itsWaxahachie, Texas facility copies of the attached notice
marked ‚‚Appendix B.™™2Copies of the notice, on forms pro-vided by the Regional Director for Region 16, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the
pendency of these proceedings, the Respondent has gone out
of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and
former employees employed by the Respondent at any time
since August 1996.(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the alleged unlawful conductset forth in the complaint at paragraphs 7(a)(2) and (3) be
dismissed.APPENDIX AAFTERNOON SESSION2:40 p.m.JUDGEFRYE: Let™s go back on the record.We™re back on the record now, and I™m just before issuingthe decision in this case. Before doing so, I want to again
commend the parties for the professionalism you™ve shown
today.And, in some respects, we might look at this caseŠthosein the area of labor lawŠas one of not great complexity. But
I think any time that you get involved with resolutions of
credibility, it makes your cases much more difficult. Butthat™s our business. And the way you™ve handled your wit-nesses and the proceeding today, you™re to be commended.
And I thank you for it.Okay. I™m going to begin the decision. It™s from notes. Ithink it™s coherent. ItŠthe first five minutes or so will be
devoted to some procedural matters, so bear with me as I get
through this.I find and conclude that the unfair labor practice chargein this case was filed on June 25, 1996 by the United Food
and Commercial Workers Union, Local 1000, hereinafter the
Union. I also find that the charge was timely served on
Pleasant Manor Living Center, hereafter the Employer. Based
on this charge, the underlying unfair labor practice com-
plaint, as well as the notice of hearing, was issued on August
20, 1996 and timely served on the Company.I find that at all material times herein, the Company is aDelaware corporation with an office and place of business in
Waxahachie, Texas, where it is engaged in the operation of
a nursing home providing medical care.I further find that the 12 months preceding the issuance ofcomplaint and notice of hearing, the Company, in conducting
its business operations, derived gross revenues in excess of
$100,000 and purchased and received at its Waxahachie,
Texas facility goods valued in excess of $50,000 directly
from points outside the state of Texas.I therefore find that the Company is and has been an Em-ployer engaged in commerce within the meaning of Section
2, Sub-sections (2), (6) and (7) of the Act.I also find, based on the stipulation of the parties at hear-ing, that the Union has at all material times hereto been a
labor organization within the meaning of Section 2, Sub-sec-
tion (5) of the Act. This stipulation was agreed upon after
the testimony of the union representative about the conduct
and affairs of not only Local 100, but, also, the International
Union.Based on both the answer to the underlying unfair laborpractice complaint and the stipulation at hearing, I find that
at all times material herein, Administrator, Mr. Eric Feinman,
Director of Nursing, Ms. Linda Hale, Dietary Manager, Ms.
Dawn Williams and Assistant Dietary Manager, Ms. Evelyn
Flangin were supervisors and agents within the meaning of
Section 2Šactually, Sections 2(11) and 2(13) of the Act.The remaining allegations in the unfair labor practice com-plaint remain very much at issue. They™ve been denied by
the Company, both in its answer and in testimony today.The resolution, as earlier noted, of these issues will requireand has required my consideration of the credibility of the
witnesses. In doing so, I carefully considered the testimony
of each witness. I observed their demeanor and the context
or their testimony, the context in regard to the entire facts
and the fact picture that we were looking at.The alleged unlawful conduct occurred for the most partin May and June of 1996. This followed the filing of an ini-
tial petition for certification by the Union on October 19,
1995. That petition resulted in a stipulated election agree-
ment, with an election being held by the Regional Office on
December 1, 1995.The Union lost that election and thereafter filed objectionsand, as I understand it, additionalŠor not additional, but
charges that resulted in theŠa decision to issue complaint
and set the election aside. In June 1996, the underlying alle-
gations in those matters were resolved by the parties throughVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00369Fmt 0610Sfmt 0610D:\NLRB\324.048APPS10PsN: APPS10
 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a settlement agreement in which, among other things, theyagreed to a second election. Then we have the subsequent
filing of these charges. The substantive allegations of unlaw-
ful conduct are embodied in Paragraph 7 of the unfair labor
practice complaint. Paragraph 7(a) alleges unlawful conduct
by Mr. Feinman, and Paragraph 7(b) alleges unlawful con-
duct by Ms. Hale. In sum, four of these allegations involve
interrogation of employees by Ms. Hale and Mr. Feinman.
The remaining allegation involves a promise of benefit to an
employee to cease assisting another employee who is an al-
leged Union supporter.Mr. Randy Lee Washington was called by the GeneralCounsel as its first witness. Mr. Washington testified in sup-
port of Paragraph 7(a)(1) and (2). In this regard, Mr. Wash-
ington testified that sometime in May or June 1996, while
he was working in the kitchen area, Mr. Feinman approached
him and asked him if he was going to vote for the Union.
Mr. Washington testified on direct examination that he did
not respond to this question.Mr. Washington also testified that sometime in June of thesame year, Mr. Feinman asked him if he was going around
talking about the Union. When called to testify by Respond-
ent, Mr. Feinman specifically denied that he had asked Mr.
Washington as to how he was going to vote or if he was
talking to anyone about the Union.During Mr. Washington™s testimony, he at times had greatdifficulty recalling facts. In fact, on cross-examination, he
admitted that some of his testimony given today was not
wholly consistent with testimony in his affidavit given to an
agent of the General Counsel prior to the hearing today and
during the course of the underlying investigation.Moreover, it is my view that Mr. Washington™s testimonywas at times equivocal and somewhat confusing. Accord-
ingly, based on the above, particularly viewing his demeanor,
I cannot credit Mr. Washington™s version of these events.Counsel for the General Counsel next called Ms. TonyaRenee Benson; Ms. Benson testified in support of Paragraph
7(a) and (b) of the complaint. Ms. Benson testified that
sometime in June of 1996 [sic], Mr. Feinman came to her
work area to get some coffee and asked her how she felt
about the Union. When he testified in response to this testi-
mony, Mr. Feinman denied that he had any such conversa-
tion.I credit Ms. Benson™s version of this conversation. Her tes-timony was exact and unequivocal. She was cross-examined
vigorously by Counsel for the Employer, and her version of
this conversation remained, in my view, to be the most plau-
sible.Ms. Benson also testified that Ms. Hale approached her inthe break room and asked her, among other things, how she
was going to vote. Ms. Hale, in her testimony, denied that
any such conversation took place and said she never asked
any employee how they were going to vote in a Union elec-
tion.With respect to this conversation, I also credit Ms. Ben-son™s version. I do this based on her overall demeanor and
her unequivocal testimory. Ms. Hale, although quite sincere,
was hesitant at times, and her responses were at other times
somewhat evasive.Finally, Ms. Montgomery was called by Counsel for theGeneral Counsel and testified in support of Paragraph
7(a)(4). In this regard, Ms. Montgomery testified that Mr.Feinman called her into his office to talk about or to discussher giving a ride to [sic] and from work to a fellow em-
ployee. In this regard, Ms. Montgomery had testified that for
approximately three months, she had given Ms. Helen Mays
a ride to [sic] and from work and was paid $5 a day by Ms.
Mays.Ms. Montgomery stated that Mr. Feinman told herŠhe didnot want her to take Ms. Mays home anymore because she,
Ms. Mays, was a union supporter; Mr. Feinman offered to
give Ms. Montgomery $6 a day if she would discontinue giv-
ing the ride to Ms. Mays. Mr. Feinman testified that he did
not call Ms. Montgomery to his office, but that such a meet-
ing did occur, but that she came voluntarily because she was
upset.According to Mr. Feinman, Ms. Montgomery was upsetbecause some employees were treating her indifferently and
some employees were being unfriendly toward her. Accord-
ing to Mr. Feinman, he asked her if she knew of anything
that might be causing the employees to treat her as such. Ac-
cording to Mr. Feinman, her response was, well, it may be
Helen Mays.Mr. Feinman stated that he asked Ms. Montgomery whyshe was giving Ms. Mays a ride to and from work, to which
Ms. Montgomery replied that Ms. Mays was paying her.Mr. Feinman then stated that he offered Ms. Montgomerymoney because his understanding of this circumstance was
that maybe Ms. Montgomery needed some money and that,
since she had borrowed money from him in the past, he
would offer her money now in the hopes that this would ad-
dress or alleviate her problem. Mr. Feinman denied that he
offered to give money to Ms. Montgomery to discontinueŠ
to have her discontinue giving Ms. Mays a ride.Based on the overall demeanor, as well as the consistencyand plausibility of her testimony, I credit the version of these
facts as offered by Ms. Montgomery. In this regard, Mr.
Feinman, although he appeared to be a sincere individual,
was quite equivocal in areas of his testimony.Moreover, his version of this critical conversation wassomewhat problematic for me and, to a certain extent, was
improbable and at times confusing. In fact, I still don™t un-
derstand why Mr. Feinman felt the offer of money to Ms.
Montgomery was a logical response to her giving a fellow
employee a ride for which she was reimbursed.That concludes my finding and conclusions of the hearingtoday. Based on these resolutions of credibility, I have found
that the Company has not violated Section 8(a)(1) as alleged
in Paragraph 7(a)(2) and (3). And I shall recommend that
these allegations be dismissed.However, I do find that the Company has violated Section8(a)(1) of the Act as alleged in Paragraph 7(a)(1) and (4),
as well as Paragraph 7(b) of the complaint. Accordingly, I
shall issue a recommended order that the Company cease
from engaging in such unlawful conduct and to post an ap-
propriate notice remedial of the violations found.Upon receipt of the transcript, I will issue a certificationthat will include a brief statement of the case, as well as the
transcript pages that embody the decision that I am issuing
today. If you desire at that time orŠif you desire upon re-
ceipt of the certification to file exceptions, your time period
runs from the date of the certification.JUDGEFRYE: Are there any questions?(No response.)VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00370Fmt 0610Sfmt 0610D:\NLRB\324.048APPS10PsN: APPS10
 371PLEASANT MANOR LIVING CENTERJUDGEFRYE: Again, thank you, very much. And I wishthe best to each of you.With that, we™ll conclude out hearing at 3:50ŠnoŠthat™s2:50, isn™t itŠ2:50.(Whereupon, at 2:50 p.m., the hearing was concluded.)APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.tqTo organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
interrogate our employees concerning theirunion activities, sympathies, or desires.WEWILLNOT
promise monetary benefits to our employeesif they stopped helping or assisting a union supporter.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed by Section 7 of the Act.BRITWILLINVESTMENTSII, INC., D/B/APLEAS-ANTMANORLIVINGCENTERVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00371Fmt 0610Sfmt 0610D:\NLRB\324.048APPS10PsN: APPS10
